COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FERNANDO GALINDO,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00062-CR

Appeal from the

243rd District Court
of El Paso County, Texas

(TC# 20080D02188)

MEMORANDUM OPINION

	Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule
of Appellate Procedure 42.2(a).  The motion was filed before our decision in the case and was signed
by Appellant and his attorney.  Further, a duplicate copy of the motion has been forwarded to the trial
court clerk.  Because the motion complies with the requirements of Rule 42.2(a), we grant the
motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice
September 14, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)